DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/15/2022, claims 1, 14, 17, 26 are amended, claims 1- 30 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 7/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, therefore examine has added a new reference Zhu et al. (US Pub. No. 2020/0287615 A1). Zhu teaches in [0084] about .. the transmit end in the radio access network may be a donor gNodeB DgNB (i.e. network entity), the relay node may be an RN, and the terminal device may be UE. The DgNB performs communication interaction with the RN through an interface between the DgNB and the RN (where, for example, the interface may be a Un interface, and a specific name is not limited herein). The RN performs communication interaction with the UE through an interface between the RN and the UE (where the interface may be a Uu interface or an NR interface, and a specific name is not limited; now refer to [0087- 88] DgnB performs mapping of a QoS flow to a data radio bearer (DRB) (mapping of QoS flow to DRB) of the UE on the downlink data packet. Add information about an identifier of the quality of service flow (QoS flow ID) to the downlink data packet from the core network, to mark the downlink data packet with the information about the identifier of the QoS flow. The QoS flow herein has a function of indicating a QoS guarantee of a specific granularity. The information about the identifier of the QoS flow is added to the data packet, so that a transmission node can learn of a QoS requirement corresponding to the data packet, so that the transmission node can transmit the data packet based on a QoS requirement corresponding to the QoS flow ID; further see [0111].. the adaptation function may further include QoS mapping processing. For example, the processing is mapping from the QoS flow or the DRB of the UE to a bearer or a logical channel of a next hop. For example, in a single-hop relay system, a bearer from the RN to the UE may be directly determined based on a DRB ID of the UE. For another example, the processing may be mapping from a bearer/logical channel of a previous hop to a bearer/logical channel of a next hop; now refer to [0117] about signle-hop relay scenario; here is only one relay node on a relay communications link, the relay node is located between the terminal device and the donor gNodeB, the relay node directly performs communication interaction with the terminal device, and the relay node directly performs communication interaction with the donor gNodeB. The processing, in the relay node RN, on the downlink data includes at least one of the following operations…refer to [0120]…, from the received downlink data packet, the information related to the adaptation function, for example, information used for data packet routing and/or information used for QoS mapping. The information used for data packet routing and/or the information used for QoS mapping includes at least one of the following: the information about the identifier of the UE, the information about the identifier of the RN that provides a service to the UE, the information about the identifier of the transmission path, the information about the identifier of the DgNB, the information about the identifier of the QoS flow, information about an identifier of a PDU session, the information about the identifier of the radio bearer of the UE, and the information about the identifier of the logical channel of the UE. Herein, the RN that provides a service to the terminal device may be a relay node to which a serving cell accessed by the terminal device belongs. The information is added to the downlink data packet, to help an intermediate node in the transmission path obtain a correct next-hop node for the downlink data that needs to be transmitted. This way downlink packet sent by network entity indicates the information about the identifier of the radio bearer of the UE.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, 6, 8- 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1).

	Regarding claim 1, Nokia teaches a method for wireless communications at a first user equipment (UE) (see Fig. 1, relay UE as a first UE), comprising:
	transmitting, to a network entity, an indication for a relay connection for a second UE via the first UE (see section 2.1 steps (1), (2), (3); second UE as a remote UE), the relay connection comprising a first connection between the first UE and the second UE and a second connection between the first UE and the network entity (see section 2.1 steps (3- 8); first connection between relay UE and remote UE and second connection between relay UE and EPC (i.e. network entity));but Nokia is silent about
	receiving, from the network entity, a quality of service mapping configuration for mapping a first quality of service configuration associated with a first interface to a second quality of service configuration associated with a second interface, or for mapping the second quality of service configuration associated with the second interface to the first quality of service configuration associated with the first interface, or a combination thereof;
	configuring a first quality of service of the first connection and a second quality of service of the second connection based at least in part on the quality of service mapping configuration; and
	routing traffic from the second UE to the network entity via the relay connection based at least in part on the first quality of service and the second quality of service.
	However Deng states in claim 1 about relay terminal as a first UE, remote terminal as a second UE ; refer to claim 10 wherein network side device as a network entity here as per claim 10, relay terminal receive a first feedback message sent by the network side device, where the first feedback message comprises proximity service policy information, and the proximity service policy information comprises a mapping relationship between a QoS parameter of a QoS flow on a direct communication interface (i.e. first connection) and a QoS parameter of a QoS flow on a Uu interface (i.e. second connection). Now refer to claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present.(i.e. this way relay terminal configuring based on mapping information a first quality of service of the first connection and a second quality of service of the second connection).
 	Further Deng states about routing traffic from the second UE to the network entity via the relay connection based at least in part on the first quality of service and the second quality of service; see [0122] For uplink data, the relay terminal sends the data received from the PC5 QoS flow to the Uu QoS flow; for downlink data, the relay terminal sends the data received from the Uu QoS flow to the PC5 QoS flow through a mapping relationship (equivalent to a mapping relationship between the PC5 QoS flow identifier and the Uu QoS flow identifier); further see [0081, 0094].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Nokia to make system more effective. Having a mechanism wherein receiving, from the network entity, a quality of service mapping configuration for mapping a first quality of service configuration associated with a first interface to a second quality of service configuration associated with a second interface, or for mapping the second quality of service configuration associated with the second interface to the first quality of service configuration associated with the first interface, or a combination thereof; configuring a first quality of service of the first connection and a second quality of service of the second connection based at least in part on the quality of service mapping configuration; and routing traffic from the second UE to the network entity via the relay connection based at least in part on the first quality of service and the second quality of service; greater way resources can be managed/utilized to carry out reliable communication in the communication system. 
	But Nokia is silent about the quality of service mapping configurations indicating a data radio bearer associated with the relay connection; however Zhu teaches in [0084] about .. the transmit end in the radio access network may be a donor gNodeB DgNB (i.e. network entity), the relay node may be an RN, and the terminal device may be UE. The DgNB performs communication interaction with the RN through an interface between the DgNB and the RN (where, for example, the interface may be a Un interface, and a specific name is not limited herein). The RN performs communication interaction with the UE through an interface between the RN and the UE (where the interface may be a Uu interface or an NR interface, and a specific name is not limited; now refer to [0087- 88] DgnB performs mapping of a QoS flow to a data radio bearer (DRB) (mapping of QoS flow to DRB) of the UE on the downlink data packet. Add information about an identifier of the quality of service flow (QoS flow ID) to the downlink data packet from the core network, to mark the downlink data packet with the information about the identifier of the QoS flow. The QoS flow herein has a function of indicating a QoS guarantee of a specific granularity. The information about the identifier of the QoS flow is added to the data packet, so that a transmission node can learn of a QoS requirement corresponding to the data packet, so that the transmission node can transmit the data packet based on a QoS requirement corresponding to the QoS flow ID; further see [0111].. the adaptation function may further include QoS mapping processing. For example, the processing is mapping from the QoS flow or the DRB of the UE to a bearer or a logical channel of a next hop. For example, in a single-hop relay system, a bearer from the RN to the UE may be directly determined based on a DRB ID of the UE. For another example, the processing may be mapping from a bearer/logical channel of a previous hop to a bearer/logical channel of a next hop; now refer to [0117] about signle-hop relay scenario; here is only one relay node on a relay communications link, the relay node is located between the terminal device and the donor gNodeB, the relay node directly performs communication interaction with the terminal device, and the relay node directly performs communication interaction with the donor gNodeB. The processing, in the relay node RN, on the downlink data includes at least one of the following operations…refer to [0120]…, from the received downlink data packet, the information related to the adaptation function, for example, information used for data packet routing and/or information used for QoS mapping. The information used for data packet routing and/or the information used for QoS mapping includes at least one of the following: the information about the identifier of the UE, the information about the identifier of the RN that provides a service to the UE, the information about the identifier of the transmission path, the information about the identifier of the DgNB, the information about the identifier of the QoS flow, information about an identifier of a PDU session, the information about the identifier of the radio bearer of the UE, and the information about the identifier of the logical channel of the UE. Herein, the RN that provides a service to the terminal device may be a relay node to which a serving cell accessed by the terminal device belongs. The information is added to the downlink data packet, to help an intermediate node in the transmission path obtain a correct next-hop node for the downlink data that needs to be transmitted. This way downlink packet sent by network entity indicates the information about the identifier of the radio bearer of the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhu with the teachings of Nokia in view of Deng to make system more effective. Having a mechanism wherein the quality of service mapping configurations indicating a data radio bearer associated with the relay connection; greater way reliable communication can be carried out in the communication system.

	Regarding claim 3, Nokia in view of Deng and Zhu teaches as per claim 1, further comprising: transmitting, to the network entity, an assistance information comprising the indication of the relay connection and a second request for the first interface of the first connection; Deng see claims 10- 11.

	Regarding claim 4, Nokia in view of Deng and Zhu teaches as per claim 1, wherein the first quality of service configuration corresponds to a first quality of service indicator, and the second quality of service configuration corresponds to a second quality of service indicator; Deng claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter (i.e.  first indicator) of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter (i.e. second indicator) of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present(i.e. this way relay terminal configuring based on mapping information a first quality of service of the first connection and a second quality of service of the second connection).

	Regarding claim 6, Nokia in view of Deng and Zhu teaches as per claim 1, further comprising: receiving, from the network entity, the quality of service mapping configuration in a registration policy message as part of a registration procedure, a protocol data unit (PDU) session establishment response message, a PDU session modification response message, or a combination thereof; Deng see claims 10- 11.

	Regarding claim 8, Nokia in view of Deng and Zhu teaches as per claim 1, further comprising: determining a first quality of service indicator for the first interface, a second quality of service indicator for the second interface, or both; Deng claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter (i.e.  first indicator) of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter (i.e. second indicator) of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present(i.e. this way determining a first quality of service indicator for the first interface, a second quality of service indicator for the second interface, or both).

	Regarding claim 9, Nokia in view of Deng and Zhu teaches as per claim 8, further comprising: determining the first quality of service indicator, the second quality of service indicator, or both based at least in part on an end-to-end quality of service for the relay connection; Deng claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter (i.e.  first indicator) of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter (i.e. second indicator) of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present.

	Regarding claim 16, Nokia in view of Deng and Zhu teaches as per claim 1, wherein: the first interface comprises a PC5 interface; and the second interface comprises a Uu interface; Deng see [0122].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1) and in further view of Bangolae et al. (US Pat. No. 10904933 B2).

	Regarding claim 2, Nokia in view of Deng and Zhu teaches as per claim 1, but Nokia fails to state about receiving, from the second UE, a first request comprising an indication of a relay service code, wherein the first connection between the first UE and the second UE is associated with the relay service code; and establishing a unicast sidelink connection with the second UE based at least in part on receiving the first request, wherein the first connection comprises the unicast sidelink connection; however Bangole teaches in lines 22- 31 of col. 3 about as ProSe device to device discovery in network coverage. ProSe discovery refers to the process by which one UE detects and identifies another UE in proximity using E-UTRAN radio signals. Other D2D features include ProSe device to device broadcast communication, and higher layer (e.g., access stratum (AS) layer) support to enable groupcast (e.g., broadcast or multicast) and unicast over a physical layer broadcast communication; further see lines 63- 67 of col.  3 to lines 1- 16 of col. 4 about The relay UE can perform a ProSe UE-to-Network Relay function, which supports the relay of unicast traffic to remote UEs that are not served by the E-UTRAN and the network. In other words, the relay UE can act as a relay between the network and the remote UE that is out-of-coverage. The relay UE will be in-coverage with the network in order to forward the data to the out-of-coverage remote UE. The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL). In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE. The relay UE can enhance coverage to UEs that are outside the network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Bangole with the teachings of Nokia in view of Deng and Zhu to make system more standardized. Having a mechanism about receiving, from the second UE, a first request comprising an indication of a relay service code, wherein the first connection between the first UE and the second UE is associated with the relay service code; and establishing a unicast sidelink connection with the second UE based at least in part on receiving the first request, wherein the first connection comprises the unicast sidelink connection; greater way standardized approach can be carried out in the communication system.


Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1) and in further view of Yu et al. (US Pub. No. 2019/0053215 A1).

	Regarding claim 7, Nokia in view of Deng and Zhu teaches as per claim 1, but Nokia is silent about wherein the quality of service mapping configuration is preconfigured in the first UE; however Yu states in [0040] about pre-configurations. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Nokia in view of Deng and Zhu to make system more standardized.

	Regarding claim 10, Nokia in view of Deng and Zhu teaches as per claim 8, but Nokia is silent about wherein the first quality of service indicator, the second quality of service indicator, or both are indicative of a quality of service identifier associated with a resource type, a priority level, a packet delay budget, a packet error rate, an averaging window duration, a maximum data burst volume, or a combination thereof, for different types of services; however Yu states in [0063] about .. Operation 510 includes receiving, by a base station in a wireless network, a priority map (i.e. further refer to [0066] include: a priority map that indicates a mapping of a set of quality of service class identifier (QCI) values for one or more radio bearers provided between the base station and a relay user device and a second set of proximity services (ProSe) per packet priority (PPPP) values for one or more proximity services (ProSe) sidelink logical channels provided between the relay user device and a remote user device) that indicates a mapping of a first set of priority classes for one or more radio bearers provided between the base station and a relay user device (i.e. second connection) and a second set of priority classes for one or more proximity services (ProSe) sidelink logical channels provided between the relay user device and a remote user device (i.e. first connection). Operation 520 includes allocating, by the base station based on the priority map, wireless resources to the relay user device to transmit data to the remote user device for one or more of the ProSe sidelink logical channels. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Nokia in view of Deng and Zhu to make system more standardized.

Claims 11- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1) and in further view of Cheng et al. (US Pub. No. 2018/0234524 A1).

	Regarding claim 11, Nokia in view of Deng and Zhu teaches as per claim 8, but Nokia is silent about wherein receiving the quality of service mapping configuration message comprises:
receiving a Radio Resource Control (RRC) reconfiguration message comprising the quality of service mapping configuration message; and modifying the first connection based at least in part on the RRC reconfiguration message; however Cheng states in [0115] about .. the identifier may support using more than a predetermined number of virtual bearers, e.g., more than eight. For example, when a bearer, e.g., EPS bearer is setup for the remote UE, signaling from the MIME may inform the eNB (or base station) regarding the QoS profile and bearer identifications, e.g. the E-RAB ID. As the eNB is aware of the association of the remote UE and relay UE, it understands the need to carry the corresponding bearer of the remote UE in a relay UE's radio bearer. After identified the corresponding radio bearer of the relay UE, the eNB may send a RRC connection reconfiguration message to inform the relay UE of such arrangement, and the corresponding identifier to be used in the L2 header of the packets for this bearer, EPS bearer. The RRC connection reconfiguration message may also inform the relay UE regarding the QoS profile of this particular bearer. Similarly, the eNB may inform the remote UE of the identifier to use via an RRC connection reconfiguration message directly or via the relay UE. This identifier allows the bearer of the remote UE to be transferred within the radio bearer of the relay UE as a virtual radio bearer…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Nokia in view of Deng and Zhu to make system more effective. Having a mechanism wherein receiving the quality of service mapping configuration message comprises: receiving a Radio Resource Control (RRC) reconfiguration message comprising the quality of service mapping configuration message; and modifying the first connection based at least in part on the RRC reconfiguration message; greater way resources can be managed/utilized in the communication system.

	Regarding claim 12, Nokia in view of Deng and Zhu teaches as per claim 11, but Nokia is silent about generating a mapping configuration between the first interface and the second interface based at least in part on the RRC reconfiguration message; however Cheng teaches in [0115] about … The relay UE 115-b may map the identifier to the corresponding EPS bearer/DRB(s) and their corresponding QoS profiles or parameters. The base station 105-a may configure the relay UE 115-b with a bearer mapping for the virtual bearers (e.g., QCI, ARP, etc.) in a RRC connection reconfiguration message, for example. In the downlink example for the PC5 radio interface, the relay UE 115-b may map the identifier to the corresponding link 210 with the remote UE 115-a. For each remote UE, the relay UE 115-b may setup a virtual link whenever it receives a RRC connection reconfiguration message for the virtual DRB(s) over the Uu radio interface. This may use a PC5 signaling protocol (PC5-SP) that includes a mechanism to allow the relay UE 115-b triggered link setup… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Nokia in view of Deng and Zhu to make system more effective. Having a mechanism about  generating a mapping configuration between the first interface and the second interface based at least in part on the RRC reconfiguration message; greater way resources can be managed/utilized in the communication system.

	Regarding claim 13, Nokia in view of Deng and Zhu teaches as per claim 12, wherein the mapping configuration comprises a mapping between quality of service flow identifiers for each interface, logical channel identifiers for each interface, or a combination thereof; Deng see claims 10- 11.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1) and in further view of Zhang et al. (US Pub. No. 2021/0153063 A1).

	Regarding claim 14, Nokia in view of Deng and Zhu teaches as per claim 1, but Nokia is silent about further comprising: determining a change in a quality of service for the first interface of the first connection; transmitting, to the network entity, assistance information indicating the determined change; and receiving, from the network entity, a modified quality of service configuration for the first interface, for the second interface, or both, based at least in part on the transmitted assistance information; however Zhang states in Fig. 9 and [0150] about UC grouping based Uu and SL measurements may be coordinated by a relay UE, and then reported to network equipment, indicated in FIG. 9 as a base station (BS) by way of example. At 902, the BS configures any in-coverage UE(s) with UC connectivity and with resource allocation(s) for UC transmissions and receptions, similar to 702 in FIG. 7. The relay UE forwards corresponding configurations to any out-of-coverage remote UE(s) in the example shown. Signaling can be semi-static or dynamic. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Nokia in view of Deng to make system more effective. Having a mechanism about determining a change in a quality of service for the first interface of the first connection; transmitting, to the base station, assistance information indicating the determined change; and receiving, from the base station, a modified quality of service configuration for the first interface, for the second interface, or both, based at least in part on the transmitted assistance information; greater way resources can be managed/utilized in the communication system.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (see IDS filed on 7/27/2021, page 2, #004) Nokia et al., “Providing QoS in UE-to-NW Relay scenario”, S2-152864 published on Sept 2015 in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhang et al. (US Pub. No. 2021/0153063 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1) and in further view of Xu et al. (US Pub. No. 2019/0387446 A1).

	Regarding claim 15, Nokia in view of Deng, Zhu and Zhang teaches as per claim 14, but Nokia is silent about receiving, from the second UE, a reception link performance indication for the first connection, wherein the change in the quality of service is determined based at least in part on the reception link performance indication.; however Xu states in [0106] about If the remote UE determines that channel quality of a Uu link is less than a threshold configured by the base station, the remote UE triggers a path switching process. The remote UE first triggers a relay UE discovery process. This process may also be considered as a process in which the remote UE and the relay UE discover each other; further see [0109- 0112] . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Nokia in view of Deng, Zhu and Zhang to make system more effective. Having a mechanism about receiving, from the second UE, a reception link performance indication for the first connection, wherein the change in the quality of service is determined based at least in part on the reception link performance indication; greater way reliable communication can be carried out in the communication system.

Claims 17- 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al. (US Pub. No. 2019/0053215 A1) in view of Deng et al. (WO 2021/082715 A1) and in further view of Zhu et al. (US Pub. No. 2020/0287615 A1).

	Regarding claim 17, Yu teaches a method for wireless communications at a first network entity (see Fig. 5, #510 base station as first network entity), comprising:
	receiving, from a second network entity, a quality of service mapping configuration comprising a first configuration associated with a first interface of a first connection and a second configuration associated with a second interface of a second connection (see Fig. 2 and 5; see [0063] wherein first UE as a relay user device and second UE as a remote user device; now refer to [0063] about .. Operation 510 includes receiving, by a base station in a wireless network, a priority map (i.e. further refer to [0066] include: a priority map that indicates a mapping of a set of quality of service class identifier (QCI) values for one or more radio bearers provided between the base station and a relay user device and a second set of proximity services (ProSe) per packet priority (PPPP) values for one or more proximity services (ProSe) sidelink logical channels provided between the relay user device and a remote user device) that indicates a mapping of a first set of priority classes for one or more radio bearers provided between the base station and a relay user device (i.e. second connection) and a second set of priority classes for one or more proximity services (ProSe) sidelink logical channels provided between the relay user device and a remote user device (i.e. first connection).; now refer to [0064] core network as a second network entity).
	But Yu is silent about receiving, from a first user equipment (UE), a request comprising a relay service code associated with the first connection between the first UE and a second UE and an indication of a relay connection for the second UE via the first UE, the relay connection comprising the first connection between the first UE and the second UE and the second connection between the first UE and the first network entity; transmitting, to the first UE, a configuration message based at least in part on the quality of service mapping configuration, the configuration message comprising the first configuration and the second configuration; and communicating with the second UE via the first UE on the relay connection.
	However Deng states in claim 10 about sending a first registration request message (i.e. from relay device here first UE) to a network-side device (i.e. first network entity), the first registration request message comprising the relay terminal requesting the network-side device to provide proximity service policy information (i.e. a relay service code associated with the first connection between the first UE and a second UE and an indication of a relay connection for the second UE via the first UE, the relay connection comprising the first connection between the first UE and the second UE and the second connection between the first UE and the first network entity); receiving a first feedback message sent by the network side device, wherein the first feedback message comprises proximity service policy information, and the proximity service policy information comprises a mapping relationship between a QoS parameter of a QoS flow on a direct communication interface (i.e. first connection configuration ) and a QoS parameter of a QoS flow on a Uu interface (i.e. second connection configuration). Further Deng states about communicating with the second UE via the first UE on the relay connection; see [0122] For uplink data, the relay terminal sends the data received from the PC5 QoS flow to the Uu QoS flow; for downlink data, the relay terminal sends the data received from the Uu QoS flow to the PC5 QoS flow through a mapping relationship (equivalent to a mapping relationship between the PC5 QoS flow identifier and the Uu QoS flow identifier); further see [0081, 0094].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Deng with the teachings of Yu to make system more effective. Having a mechanism wherein receiving, from a first user equipment (UE), a request comprising a relay service code associated with the first connection between the first UE and a second UE and an indication of a relay connection for the second UE via the first UE, the relay connection comprising the first connection between the first UE and the second UE and the second connection between the first UE and the first network entity; transmitting, to the first UE, a configuration message based at least in part on the quality of service mapping configuration, the configuration message comprising the first configuration and the second configuration; and communicating with the second UE via the first UE on the relay connection; greater way resources can be managed/utilized to carry out reliable communication in the communication system.
	But Yu is silent about indication of a data radio bearer associated with the relay connection and communication with UE using that data radio bearer; however Zhu teaches in [0084] about .. the transmit end in the radio access network may be a donor gNodeB DgNB (i.e. network entity), the relay node may be an RN, and the terminal device may be UE. The DgNB performs communication interaction with the RN through an interface between the DgNB and the RN (where, for example, the interface may be a Un interface, and a specific name is not limited herein). The RN performs communication interaction with the UE through an interface between the RN and the UE (where the interface may be a Uu interface or an NR interface, and a specific name is not limited; now refer to [0087- 88] DgnB performs mapping of a QoS flow to a data radio bearer (DRB) (mapping of QoS flow to DRB) of the UE on the downlink data packet. Add information about an identifier of the quality of service flow (QoS flow ID) to the downlink data packet from the core network, to mark the downlink data packet with the information about the identifier of the QoS flow. The QoS flow herein has a function of indicating a QoS guarantee of a specific granularity. The information about the identifier of the QoS flow is added to the data packet, so that a transmission node can learn of a QoS requirement corresponding to the data packet, so that the transmission node can transmit the data packet based on a QoS requirement corresponding to the QoS flow ID; further see [0111].. the adaptation function may further include QoS mapping processing. For example, the processing is mapping from the QoS flow or the DRB of the UE to a bearer or a logical channel of a next hop. For example, in a single-hop relay system, a bearer from the RN to the UE may be directly determined based on a DRB ID of the UE. For another example, the processing may be mapping from a bearer/logical channel of a previous hop to a bearer/logical channel of a next hop; now refer to [0117] about signle-hop relay scenario; here is only one relay node on a relay communications link, the relay node is located between the terminal device and the donor gNodeB, the relay node directly performs communication interaction with the terminal device, and the relay node directly performs communication interaction with the donor gNodeB. The processing, in the relay node RN, on the downlink data includes at least one of the following operations…refer to [0120]…, from the received downlink data packet, the information related to the adaptation function, for example, information used for data packet routing and/or information used for QoS mapping. The information used for data packet routing and/or the information used for QoS mapping includes at least one of the following: the information about the identifier of the UE, the information about the identifier of the RN that provides a service to the UE, the information about the identifier of the transmission path, the information about the identifier of the DgNB, the information about the identifier of the QoS flow, information about an identifier of a PDU session, the information about the identifier of the radio bearer of the UE, and the information about the identifier of the logical channel of the UE. Herein, the RN that provides a service to the terminal device may be a relay node to which a serving cell accessed by the terminal device belongs. The information is added to the downlink data packet, to help an intermediate node in the transmission path obtain a correct next-hop node for the downlink data that needs to be transmitted. This way downlink packet sent by network entity indicates an indication of a data radio bearer associated with the relay connection and communication with UE using that data radio bearer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhu with the teachings of Nokia in view of Deng to make system more effective. Having a mechanism wherein the  indication of a data radio bearer associated with the relay connection and communication with UE using that data radio bearer; greater way reliable communication can be carried out in the communication system.

	Regarding claim 18, Yu in view of Deng and Zhu teaches as per claim 17, further comprising: transmitting, to a network device, the request comprising the relay service code associated with the first connection Deng see claim 10 about registration request message comprising the relay terminal requesting the network-side device to provide proximity service policy information (i.e. a relay service code associated with the first connection); receiving a first feedback message sent by the network side device, wherein the first feedback message comprises proximity service policy information, and the proximity service policy information comprises a mapping relationship between a QoS parameter of a QoS flow on a direct communication interface (i.e. first connection configuration ) and a QoS parameter of a QoS flow on a Uu interface (i.e. second connection configuration).

	Regarding claim 19, Yu in view of Deng and Zhu teaches as per claim 18, wherein the request comprising the relay service code is forwarded from the first UE to the network device; Deng see claims 10- 11.

	Regarding claim 20, Yu in view of Deng and Zhu teaches as per claim 18, wherein the request comprising the relay service code is transmitted to the network device via an N2 reference interface; Deng see claims 10- 11.

	Regarding claim 21, Yu in view of Deng and Zhu teaches as per claim 17, further comprising: determining a first quality of service indicator for the first interface, a second quality of service indicator for the second interface, or both; Deng claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter (i.e.  first indicator) of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter (i.e. second indicator) of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present(i.e. this way determining a first quality of service indicator for the first interface, a second quality of service indicator for the second interface, or both).

Claims 26- 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al. (US Pub. No. 2019/0053215 A1) in view of Deng et al. (WO 2021/082715 A1) and further in view of Xu et al. (US Pub. No. 2019/0387446 A1) and in view of  Zhu et al. (US Pub. No. 2020/0287615 A1).

	Regarding claim 26, Deng teaches a method for wireless communications at a second user equipment (UE) (see claim 1 relay terminal as a second UE), comprising:
	receiving, from a first network entity, a quality of service mapping configuration message, the quality of service mapping configuration message comprising a mapping between a first interface of a first connection between a first UE and the second UE and a second interface of a second connection between the first UE and a second network entity, the first connection associated with a relay service code; configuring a quality of service of the first connection based at least in part on the quality of service mapping configuration message (see claim 10, as per the request message to a network side device (i.e. first network entity) which comprising the relay terminal requesting the network-side device to provide proximity service policy information (i.e. a relay service code associated with the first connection between the first UE and a second UE and an indication of a relay connection for the second UE via the first UE, the relay connection comprising the first connection between the first UE and the second UE and the second connection between the first UE and the first network entity); receiving a first feedback message sent by the network side device, wherein the first feedback message comprises proximity service policy information, and the proximity service policy information (i.e. has service code) comprises a mapping relationship between a QoS parameter of a QoS flow on a direct communication interface (i.e. first connection configuration ) and a QoS parameter of a QoS flow on a Uu interface (i.e. second connection); Now refer to claim 5 wherein before sending the direct communication response message to remote terminal, relay terminal determines according to the mapping relationship (i.e. received from network side device) relationship between the QoS parameter of the QoS flow on the direct communication interface (first connection) configured by network and the QoS parameter of the QoS flow on the Uu interface (second connection) whether the QoS flow on the established PDU session can satisfy the QoS parameter of the first QoS flow. If there is a QoS parameter having a mapping relationship with the QoS parameter of the first QoS flow in the QoS parameter of the QoS flow on the established Uu interface, determining that there is a second QoS flow capable of satisfying the QoS parameter of the first QoS flow; otherwise,​determining that the second QoS flow is not present.(i.e. this way relay terminal configuring based on mapping information a first quality of service of the first connection)); and
	Here Deng is silent about a second network entity and also silent about communicating with the second network entity via the first UE using the first connection based at least in part on the configured quality of service; however Yu states in [0077] in context with Fig. 6 about relay user device (second UE) receives the priority map from a core network (first network entity); and the priority map indicates a mapping of a first set of priority classes for one or more radio bearers provided between a base station and the relay user device (base station as a second network entity) (second connection) and a second set of priority classes for one or more proximity services (ProSe) sidelink logical channels provided between the relay user device and a remote user device (first connection) (remote user device as a first UE). Operation 620 includes transmitting, by the relay user device, the priority map to the base station.  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Dend to make system more effective. Having a mechanism wherein a second network entity and also silent about communicating with the second network entity using the first connection based at least in part on the configured quality of service; greater way reliable communication can be carried out in the communication system.
	But Deng is still silent about communicating with the second network entity via the first UE; however Xu teaches in Fig. 5 specifically in [0180] about eRemote UE (i.e. second UE) configures a corresponding radio bearer based on the second message, and after completing RRC connection reconfiguration, the eRemote UE sends an RRC connection reconfiguration complete message to the second base station (i.e. second network entity) by using the eRelay UE (i. first UE). Then, the second base station receives the RRC connection reconfiguration complete message, and the eRemote UE stops data transmission performed between the eRemote UE and the first base station by using the direct path, to be specific, disconnects the direct path from the base station. Afterwards, the eRemote UE starts data transmission with the second base station by using the eRelay UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Deng in view of Yu to make system more standardized.
	But Deng is silent about quality of service mapping configuration message having connection associated with data radio bearer and communicating using that data radio bearer; however Zhu teaches in [0084] about .. the transmit end in the radio access network may be a donor gNodeB DgNB (i.e. network entity), the relay node may be an RN, and the terminal device may be UE. The DgNB performs communication interaction with the RN through an interface between the DgNB and the RN (where, for example, the interface may be a Un interface, and a specific name is not limited herein). The RN performs communication interaction with the UE through an interface between the RN and the UE (where the interface may be a Uu interface or an NR interface, and a specific name is not limited; now refer to [0087- 88] DgnB performs mapping of a QoS flow to a data radio bearer (DRB) (mapping of QoS flow to DRB) of the UE on the downlink data packet. Add information about an identifier of the quality of service flow (QoS flow ID) to the downlink data packet from the core network, to mark the downlink data packet with the information about the identifier of the QoS flow. The QoS flow herein has a function of indicating a QoS guarantee of a specific granularity. The information about the identifier of the QoS flow is added to the data packet, so that a transmission node can learn of a QoS requirement corresponding to the data packet, so that the transmission node can transmit the data packet based on a QoS requirement corresponding to the QoS flow ID; further see [0111].. the adaptation function may further include QoS mapping processing. For example, the processing is mapping from the QoS flow or the DRB of the UE to a bearer or a logical channel of a next hop. For example, in a single-hop relay system, a bearer from the RN to the UE may be directly determined based on a DRB ID of the UE. For another example, the processing may be mapping from a bearer/logical channel of a previous hop to a bearer/logical channel of a next hop; now refer to [0117] about signle-hop relay scenario; here is only one relay node on a relay communications link, the relay node is located between the terminal device and the donor gNodeB, the relay node directly performs communication interaction with the terminal device, and the relay node directly performs communication interaction with the donor gNodeB. The processing, in the relay node RN, on the downlink data includes at least one of the following operations…refer to [0120]…, from the received downlink data packet, the information related to the adaptation function, for example, information used for data packet routing and/or information used for QoS mapping. The information used for data packet routing and/or the information used for QoS mapping includes at least one of the following: the information about the identifier of the UE, the information about the identifier of the RN that provides a service to the UE, the information about the identifier of the transmission path, the information about the identifier of the DgNB, the information about the identifier of the QoS flow, information about an identifier of a PDU session, the information about the identifier of the radio bearer of the UE, and the information about the identifier of the logical channel of the UE. Herein, the RN that provides a service to the terminal device may be a relay node to which a serving cell accessed by the terminal device belongs. The information is added to the downlink data packet, to help an intermediate node in the transmission path obtain a correct next-hop node for the downlink data that needs to be transmitted. This way downlink packet sent by network entity indicates quality of service mapping configuration message having connection associated with data radio bearer and communicating using that data radio bearer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhu with the teachings of Nokia in view of Deng to make system more effective. Having a mechanism wherein quality of service mapping configuration message having connection associated with data radio bearer and communicating using that data radio bearer; greater way reliable communication can be carried out in the communication system.

	Regarding claim 27, Deng in view of Yu, Zhu and Xu teaches as per claim 26, further comprising: determining one or more first quality of service indicators associated with the first interface for the first connection to use for services that have been switched from a connection between the second UE and the first network entity to the first connection; or
	determining one or more second quality of service indicators associated with the second interface for the connection between the second UE and the first network entity to use for services that have been switched from the first connection to the connection between the second UE and the first network entity; Xu see in Fig. 5 specifically in [0180] about eRemote UE (i.e. second UE) configures a corresponding radio bearer based on the second message, and after completing RRC connection reconfiguration, the eRemote UE sends an RRC connection reconfiguration complete message to the second base station (i.e. second network entity) by using the eRelay UE (i. first UE). Then, the second base station receives the RRC connection reconfiguration complete message, and the eRemote UE stops data transmission performed between the eRemote UE and the first base station by using the direct path, to be specific, disconnects the direct path from the base station. Afterwards, the eRemote UE starts data transmission with the second base station by using the eRelay UE.

	Regarding claim 28, Deng in view of Yu, Zhu and Xu teaches as per claim 27, wherein the one or more first quality of service indicators comprise one or more PC5 specific quality of service indicators, one or more PC5 specific quality of service identifiers, or a combination thereof, and the one or more second quality of service indicators comprise one or more Uu specific quality of service indicators, one or more Uu specific quality of service identifiers, or a combination thereof; Deng see [0122].

	Regarding claim 29, Deng in view of Yu, Zhu and Xu teaches as per claim 26, wherein receiving the quality of service mapping configuration message comprises: receiving, from the first network entity, a registration policy message as part of a registration procedure, a protocol data unit (PDU) session establishment response message, a PDU session modification response message, or a combination thereof indicating the quality of service mapping configuration message; Deng see claims 10- 11.

	Regarding claim 30, Deng in view of Yu, Zhu and Xu teaches as per claim 26, wherein the quality of service mapping configuration message is associated with a relay service or a group of relay services; Deng see claims 10- 11.

Allowable Subject Matter
Claims 22- 25 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468